Citation Nr: 1452089	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  07-37 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent on and after January 25, 2007, for residuals of a right tibia disability.

2.  Entitlement to a rating in excess of 10 percent on and after January 25, 2007, for residuals of a left tibia disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1981 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a compensable rating for residuals of right and left tibia disabilities.  The Veteran appealed, and in May 2011 the Board remanded the claims for additional development.  In September 2012, the Appeals Management Center assigned separate 10 percent ratings for the right and left tibia disabilities.  In April 2013, the Board denied ratings in excess of 10 percent for the right and left tibia disabilities effective January 25, 2007.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a July 2014 memorandum decision, the Court set aside that part of the Board's decision that denied ratings greater than 10 percent as of January 25, 2007, and remanded the case to the Board for action consistent with the memorandum decision. 


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

In the July 2014 memorandum decision, the Court found that the June 2011 VA examination, which the Board relied upon in finding that a rating in excess of 10 percent was not warranted for right and left tibia disabilities, was not adequate for rating purposes.  Specifically, the Court noted that there were several internal inconsistent descriptions of the Veteran's tibia disabilities.  

Therefore, the Board finds that the Veteran should be scheduled for a VA examination of the right and left tibia to determine the current severity of all impairments resulting from those disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA or private treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination with an orthopedic specialist that has not already examined him to determine the current severity of right and left tibia disabilities.  The examiner must review the record and must note that review in the report.  All necessary tests and studies should be accomplished, including x-rays and range of motion studies of the right knee and ankle, and left knee and ankle.  The examiner must specifically indicate whether the Veteran's right and left tibia disabilities are manifested by lateral instability or recurrent subluxation of the knees and whether any instability or subluxation is slight, moderate, or severe.  The report must discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to whether there is additional limitation of motion of functional ability during flare-ups.  All losses of function due to factors such as pain should be equated to additional degrees of limitation of flexion and extension beyond those shown clinically.  The examiner should state whether there is nonunion of the tibia and fibula with loose motion requiring a brace or malunion of the tibia and fibula with marked knee or ankle disability, moderate knee or ankle disability, or slight knee or ankle disability.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

